           Case 1:20-cv-00371-RP Document 24 Filed 12/02/20 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

ERIC MARTIN MATTHEWS,                               §
                                                    §
                 Plaintiff,                         §
                                                    §
v.                                                  §                   1:20-CV-371-RP
                                                    §
WARDEN S. MA’AT,                                    §
                                                    §
                 Defendant.                         §

                                               ORDER

        Before the Court is the report and recommendation of United States Magistrate Judge Mark

Lane concerning Eric Martin Matthews’s (“Matthews”) Application for Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2241, (Dkt. 1), and related briefing, (Dkts. 14, 15). (R. & R., Dkt. 19). In his

report and recommendation, Judge Lane recommends that the Court dismiss without prejudice

Matthews’s Application and deny Matthews’s motions to stay the case or extend his responsive

deadlines. (Id. at 19). Matthews timely filed objections to the report and recommendation. (Objs.,

Dkts. 22, 23).

        A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C.

§ 636(b)(1)(C). Because Matthews timely objected to each portion of the report and

recommendation, the Court reviews the report and recommendation de novo. Having done so, the

Court overrules Matthews objections and adopts the report and recommendation as its own order.

        Accordingly, the Court ORDERS that the report and recommendation of United States

Magistrate Judge Mark Lane, (Dkt. 19), is ADOPTED IN PART. This Court DISMISSES

WITHOUT PREJUDICE Matthews’s Application of Writ of Habeas Corpus Pursuant to 28
          Case 1:20-cv-00371-RP Document 24 Filed 12/02/20 Page 2 of 2



U.S.C. § 2241, (Dkt. 1). The Court previously resolved Matthews’s Motion for Extension of Time,

(Dkt. 17). (Text Order, 9/18/20). In light of that previous order and this order, the Court MOOTS

Matthews’s Motion to Stay Case, (Dkt. 12), and Motion for Extension of Time, (Dkt. 18).

       The Court will enter final judgment by separate order.

       SIGNED on December 2, 2020.




                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
